Russell, J.
1. Although the evidence is circumstantial and barely sufficient to exclude every other reasonable hypothesis save that of the defendant’s guilt, no reasonable supposition can be drawn from the evidence which will connect any other person with the disappearance of the articles proven to have been lost, which was concurrent with the disappearance of the defendant.
2. The circumstances of the loss establish the corpus delicti; and the untimely and secret departure of the defendant, his concealing himself to avoid arrest, and his contradictory statements, as well as his unequaled opportunity to commit the crime, all taken together, make such a ease upon the facts that we are not empowered to say that the finding of the lower court was without evidence to support it, and are prevented (in the absence of any other assignment of error) from holding that the verdict was contrary to law. Judgment affirmed.